In re Hall, Willie Ray; — Defendants); applying for writ of certiorari and/or review, writ of prohibition, writ of mandamus; to the Court of Appeal, Third Circuit, No. CR91-0622; Parish of Sabine, 11th Judicial District Court, Div. “B”, No. 39,011.
Granted. The defendant’s sentence of four years at hard labor is vacated and this case is remanded for resentencing. The record of sentencing still does not provide a factual basis for imposing a near-maximum sentence on this first felony offender convicted of possessing four “rocks” of cocaine. Upon resentencing, the district court should comply with La.C.Cr.P. art. 894.1, as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission, as amended in May, 1992, in determining the appropriate sentence to be imposed. It is further ordered that the case be allotted to another judge of the same district to conduct the hearing and resentencing. State v. Mitchell, 558 So.2d 1118 (La.1990).